Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending and under examination in this office action.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 8, 2019. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ajit et al. (US 2016/0076098).
 	With regards to instant claims 1-2, Ajit teaches a method of treating neuropathic pain (see 0005) administering an effective amount of a polynucleotide a therapeutic agent that modulates the activity and/or expression of at least one miRNA (see para. 0074) comprising miR-133b-3P miRNA or precursor therefore and a DNA polynucleotide encoding the miRNA or the precursor thereof, an expression vector encoding the miR-143-3p miRNA or the precursor thereof in the method for treating complex regional pain syndrome (see para 0004) and further comprises administering to the individual a miR-1a-3p miRNA (see 0004) wherein miRNAs were detected in the control subjects including miRNA hsa-miR-1, (see Para(0250) administered separately (as required by instant claim 3-4, see para 0074) wherein the neuropathic pain is allodynia (see para 0062 and para 0248, as required by instant claim 6) wherein the allodynia is caused by nerve injury (see para 0062-0063) administered within 3 days  of the injury (exosomes derived from LPS-stimulated cells were administered within 3 hr. after the CFA injection, (see Para (0060) where paw withdrawal latency was decreased immediately upon administration, and at 24hr, the exosomes from LPS-stimulated cells reduced thermal hypersensitivity induced by CFA (see Para (0063) at 3hr post-CFA injection, and after confirming that the animals were sensitive, exosomes in PBS were injected, (see Para (0231) as required by instant claims 7-12) wherein i) and/or ii) are administered within 3days, 2days, 1day,  12 hours, or 6 hours of the injury (exosomes derived from LPS-stimulated cells were administered within 3 hr. after the CFA injection, (see Para [0060] wherein the allodynia is mechanical allodynia and cold allodynia (see 0062-0063s and 0248 as required by instant claims 13-14).   With regards to instant claim 15 Ajit further teaches expression vector encoding an miRNA or a precursor thereof (comprising a vector, method or delivery system for effecting alleviation of the various diseases or disorders recited herein (see Para (0096), wherein the miRNA is MiR-133b-3p, miR-143-3p, or miR-1a-3p (see para 0250) in a pharmaceutical composition (see 0187, as required by instant claim 17). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajit et al. (US 2016/0076098) in view of Lin et al. (Both from Applicant’s IDS) and Norcini et al. (Frontiers in Neuroscience (2014); 8 2661-14).
Ajit is applied here as above. 
However, Ajit fails to teach instant claims 5 and 16. Nonetheless with regards to instant claim 5, Ajit teaches polynucleotides  (see 0110) but fails to teach administration via intrathecal delivery and also fails to teach that the vector is a lentiviral vector or herpes simplex vector as required by instant claim 16.
Lin teaches  treating neuropathic pain disorders (see pg.1682, Col.2, Para 2), and teaches wherein polynucleotides are administered via intrathecal delivery (lentivirions encoding miR-183 were injected through an intrathecal catheter ,immediately after SNL, (see pg. 1683, Col. 2, para 2) wherein lentivirion-mediated miR-183 expression attenuates SNL-induced mechanical allodynia (see pg. 1684, Col. 2,Para.4).
Norcini et al. teach that treatment of pain i.e., neuropathic pain involves targeting multiple proteins as miRNA can affect expressions of multiple proteins (see abstract) and further teaches that a change in just one miR could theoretically coordinate multiple protein changes that lead to the development of peripheral nerve-injury induced chronic pain. Because of this, there is a recent growing interest in understanding the roles of miRs in pain wherein several miR, such as miR-133b, miR-145, miR-193b are expressed (see pg. 6, lft col.) wherein the allodynia is cold allodynia (see abstract) and mechanical allodynia (see abstract)
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to modify the method of Ajit to further comprise the polynucleotides of Lin, administered via intrathecal delivery and treat allodynia with a reasonable expectation of success. The motivation would have been to administer a lentivirion-mediated miR-183 expression vector, for the purpose of attenuating SNL-induced mechanical allodynia,(see pg. 1684, Col. 2, para.4).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        6/23/2022